DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Attorney Sanjesh Sharma on 22 September 2021. 
The application has been amended as follows:

1. (Currently Amended) A method [[for forming an artificial intra-ocular lens (IOL) inside a patient's eye, comprising: 
using a pulse laser beam from a laser system to form an opening in a cornea and an opening in a lens capsule of the patient's eye; 
using the pulse laser beam from the laser system to break up a crystalline lens of the eye from the lens capsule; 
removing the broken up crystalline lens through the openings in the cornea and the lens capsule; 

forming [[said artificial IOL directly inside the lens capsule by scanning a focal spot of the pulse laser beam from the laser system inside the lens capsule in a defined scanning pattern to transform the material in a vicinity of the focal spot of the pulse laser beam;
wherein the material includes unassembled individual slices of the IOL, wherein the injecting step includes incrementally injecting the individual slices into the lens capsule,
wherein the forming step includes scanning the focal spot of the pulse laser beam to incrementally assemble injected individual slices together, and 
wherein the individual slices include slices of polymethylmethacrylate, and wherein the forming step includes scanning the focal spot of the pulse laser beam to melt surface layers of the polymethylmethacrylate slices.
2.-20. (Canceled)

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: the Prior Art does not disclose or suggest a method for forming an artificial intra-ocular lens (IOL) inside a patient's eye comprising the combination of structural and functional limitations as set forth in above-amended independent claim 1, particularly comprising:
using a pulse laser beam from a laser system to form an opening in a cornea and an opening in a lens capsule of the patient's eye; 

removing the broken up crystalline lens through the openings in the cornea and the lens capsule; 
injecting a material into the lens capsule through the openings in the cornea and the lens capsule; and 
forming said artificial IOL directly inside the lens capsule by scanning a focal spot of the pulse laser beam from the laser system inside the lens capsule in a defined scanning pattern to transform the material in a vicinity of the focal spot of the pulse laser beam;
wherein the material includes unassembled individual slices of the IOL, wherein the injecting step includes incrementally injecting the individual slices into the lens capsule,
wherein the forming step includes scanning the focal spot of the pulse laser beam to incrementally assemble injected individual slices together, and 
wherein the individual slices include slices of polymethylmethacrylate, and wherein the forming step includes scanning the focal spot of the pulse laser beam to melt surface layers of the polymethylmethacrylate slices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Examiner, Art Unit 3774